        Case 6:20-cv-01144 Document 1 Filed 06/26/20 Page 1 of 6 PageID 1



                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

LOURDES MIRLES,
                                                                CASE NO.: 6:20-CV-1144-ORL-_____
        PLAINTIFF,

V.

GOLDEN SAJ, LLC,
d/b/a DAYS INN BY WYNDHAM,

        DEFENDANT.


                             COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW, the Plaintiff, LOURDES MIRLES (“Mirles” or “Plaintiff”), by and through her

undersigned counsel, and hereby files this Complaint against Defendant, GODLDEN SAJ, LLC (“Golden

Saj” or “Defendant”), alleging as follows:

                                 PARTIES, JURISDICTION AND VENUE

        1.      Defendant Golden Saj is a Florida profit corporation whose principal place of business

is in Kissimmee, Florida.

        2.      Defendant’s primary business is hospitality as Defendant owns and operates a hotel

property located at 4125 W. Vine Street, Kissimmee, Florida 34741.

        3.      Plaintiff was employed at Defendant’s hotel location from July 2018 to March 2020.

        4.      Defendant was Mirles’ employer within the meaning of 29 U.S.C. §203(d) of the Fair

Labor Standards Act (“FLSA”).

        5.      Defendant owns and operates a hotel property in Kissimmee, Florida area.

        6.      Defendant guaranteed the wage payments made by Defendant to Mirles (by making a

wage payment to her). As such, Defendant was Mirles’ employer within the meaning of 29 U.S.C.

§203(d) of the FLSA.
        Case 6:20-cv-01144 Document 1 Filed 06/26/20 Page 2 of 6 PageID 2



        7.      Mirles was an employee of Defendant, as defined under 29 U.S.C. § 203(e)(1) of the

FLSA.

        8.      Defendant employed Mirles within the meaning of 29 U.S.C. §203(g) of the FLSA.

        9.      At all times material hereto, Mirles was “engaged in commerce” within the meaning of

29 U.S.C. § 203(s)(1) of the FLSA.

        10.     At all times material hereto, Defendant was, and continues to be, an “enterprise

engaged in commerce” within the meaning of FLSA.

        11.     At all times material hereto, Defendant was, and continues to be, an enterprise

engaged in the “production of goods for commerce” within the meaning of the FLSA.

        12.     Upon information and belief, the annual gross revenue of Defendant was in excess of

$500,000.00 per annum during the relevant time periods.

        13.     At all times material hereto, Defendant had two (2) or more employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced for

commerce.

        14.     This Court has original jurisdiction over Mirles claims arising under the FLSA pursuant

to 28 U.S.C. §1331.

        15.     Venue is appropriate in this jurisdictional district under 28 U.S.C §139(b) because the

events that gave rise to Mirles Complaint occurred in the Middle District of Florida.

                                        STATEMENT OF FACTS

        16.     Mirles began her employment with Defendant Golden Saj on or around July 2018.

        17.     Milres was hired by Defendant Golden Saj as a general laborer and was paid for her

services by being provided a hotel room free of charge, the value of which was approximately $300.00

per week.

        18.     Mirles was paid no wages or any other remuneration aside from being provided a

hotel room that was valued at approximately $300.00 per week.


                                                    2
        Case 6:20-cv-01144 Document 1 Filed 06/26/20 Page 3 of 6 PageID 3



        19.     Plaintiff’s employment was terminated in or about March 2020.

        20.     For each of the twenty-one months Mirles was employed she worked in excess of

seventy-two (72) hours per week without any compensation for her services aside from the provision

of a hotel room valued at approximately $300.00 per week. Mirles was employed by Defendant and

she was required to perform work-related tasks “off the clock” and was never paid for any of that time.

        21.      Mirles was instructed by the owners of the hotel and by management of the hotel to

perform tasks that resulted in her working in excess of seventy-two (72) hours per week and was never

permitted to clock in for that working time and was not paid for any of that working time aside from

the $300.00 per week valued hotel room.

        22.     From the beginning of Plaintiff’s employment with Defendant she was required to

perform tasks such as housekeeping, indoor and outdoor maintenance, general cleaning, breakfast

set-up, plumbing, storage and receiving among additional assigned tasks. Plaintiff was not paid for

her performance of these tasks except for the provision of the hotel room valued at $300.00 per week.

        23.     Plaintiff consistently worked seventy-two (72) hours per week which included forty

(40) hours per week at minimum wage and thirty-two (32) hours of overtime, for which she was never

compensated.

        24.     Plaintiff was also required to clean the personal home of the owners of Golden Saj and

was never compensated for that time.

        25.     Mirles has earned significant wages over the course of her employment that remain

unpaid as of this date.

        26.     Defendant failed to keep records of the time worked by Mirles during her employment

in violation of the FLSA.

        27.     As a result of Defendant’s unlawful actions, Mirles was not paid for numerous hours of

work that she was required to perform by Defendant during the course of her employment.




                                                   3
         Case 6:20-cv-01144 Document 1 Filed 06/26/20 Page 4 of 6 PageID 4



                                     COUNT I –UNPAID OVERTIME WAGES

         28.    Mirles re-alleges and adopts herein the allegations contained in paragraphs 1-26

above.

         29.    This is an action against Defendant Golden Saj, for unpaid minimum wages, overtime

wages, interest, costs and attorneys’ fees.

         30.    Mirles is entitled to recover her minimum wages owed to her pursuant to FLSA, 29

U.S.C. §201.

         31.    Mirles is also entitled to recover her overtime wages owed to her pursuant to FLSA, 29

U.S.C. §201.

         32.    Section 7(a) of the FLSA requires overtime pay at a rate of not less than one and one-

half times an employee’s regular rate of pay after an employee exceeds forty (40) hours of work in a

workweek. 29 U.S.C. §207(a).

         33.    Mirles was not paid proper or accurate overtime compensation by Defendant in an

amount equal to one and one-half times Mirles regular rate of pay for all hours worked in excess of

forty (40) per workweek in violation of Section 7(a) of the FLSA.

         34.    As a direct and proximate result of the Defendant’s failure to pay overtime

compensation, Mirles been damaged in the loss of wages due.

         35.    As a result of Defendant’s actions, Mirles was required to engage the services of the

undersigned counsel and is obligated to pay them a reasonable fee for their services.

         36.    The Defendants’ failure to pay overtime was deliberate, willful, without good faith or

any legal justification, and is a violation of the FLSA. Consequently, Mirles is entitled to liquidated

damages.

         WHEREFORE, Plaintiff, LOURDES MIRLES, respectfully prays for the entry of judgment against

Defendant, GOLDEN SAJ, LLC, for overtime compensation, liquidated damages, interest, costs and

attorneys’ fees, and such other relief as this Court deems just, proper and equitable.


                                                    4
         Case 6:20-cv-01144 Document 1 Filed 06/26/20 Page 5 of 6 PageID 5



                                  COUNT II – UNPAID MINIMUM WAGE

         37.    Mirles re-alleges and adopts herein the allegations contained within Paragraphs 1-26

above.

         38.    This is an action against Defendant Golden Saj, for unpaid minimum wages, interest,

costs and attorneys’ fees.

         39.    Mirles was entitled to be paid minimum wages for each hour worked during her

employment with Defendant.

         40.    Mirles employment ended with Defendant on or about March 19, 2020.

         41.    Since then, Mirles has demanded compensation for all hours worked, but Defendant

has failed and refused to compensate her for same.

         42.    Defendant willfully failed to pay Mirles at least the minimum wages due in

contravention to 29 U.S.C. §206.

         43.    As a direct and proximate result of the Defendant’s deliberate underpayment of

wages, Milres has been damaged in the loss of minimum wages for her work.

         44.    As a result of Defendant’s action, Mirles was required to engage the services of the

undersigned counsel and is obligated to pay them a reasonable fee for their services.

         45.    The Defendant’s failure to pay Mirles her minimum wages was deliberate, willful,

without good faith or any legal justification, and is a violation of the FLSA. Consequently, Mirles is

entitled to liquidated damages.

         WHEREFORE, Plaintiff, LOURDES MIRLES, respectfully prays for the entry of judgment against

Defendant, GOLDEN SAJ, LLC, for minimum wages, liquidated damages, interest, costs and attorneys’

fees, and such other relief as this Court deems just, proper and equitable.

                                     COUNT III –UNPAID WAGES

         46.    Mirles re-alleges and adopts herein the allegations contained within Paragraphs 1-26,

above.


                                                    5
                 Case 6:20-cv-01144 Document 1 Filed 06/26/20 Page 6 of 6 PageID 6



                47.     This is an action against Defendant GOLDEN SAJ, LLC, for unpaid wages under Florida

Statute §448.08, interest, costs and attorneys’ fees

                48.     Despite Mirles reasonable attempts to obtain payment of these earned monies,

Defendant has failed and refused to make payment as required by Florida Statute Chapter 448.

                WHEREFORE, Plaintiff, LOURDES MILRES, respectfully prays for the entry of judgment against

Defendant, GOLDEN SAJ, LLC, for unpaid wages, interest, costs and attorneys’ fees, and such other

relief as this Court deems just, proper and equitable.

                                                      DEMAND FOR JURY TRIAL

                Plaintiff requests a trial by jury on all issues in this case so triable.

                DATED this 26th day of June 2020.

                                                            Respectfully submitted,

                                                            BURRUEZO & BURRUEZO, PLLC

                                                   By:      /s/ Carlos J. Burruezo, Esq.
                                                            CARLOS J. BURRUEZO, ESQ.
                                                            Florida Bar Number 843458
                                                            carlos@burruezolaw.com
                                                            docketing@burruezolaw.com
                                                            BERTHA L. BURRUEZO, ESQ.
                                                            Florida Bar Number 596973
                                                            bertha@burruezolaw.com
                                                            DEBORAH E. FRIMMEL, ESQ.
                                                            Florida Bar Number 93970
                                                            deborah@burruezolaw.com
                                                            911 Outer Road
                                                            Orlando, Florida 32814
                                                            Office: 407.754.2904
                                                            Facsimile: 407.754.2905

                                                            Attorneys for Plaintiff, LOURDES MIRLES
4830-4180-9601, v. 1




                                                                6
